Citation Nr: 0431185	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-08 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had recognized guerilla service in the service of 
the United States Armed Forces during World War II, from 
March to October 1945, and service in the Regular Philippine 
Army from October 1945 to April 1946.  He died in March 1999, 
and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran had recognized guerilla service in the 
service of the United States Armed Forces, and Regular 
Philippine Army service during World War II, from March 1945 
to April 1946.

2.  The veteran died in March 1999 at age 72; a certificate 
of death lists the immediate cause of the veteran's death as 
multiple organ failure; an antecedent cause was listed as 
uremia; the underlying cause of death was listed as chronic 
renal failure; another significant condition contributing to 
his death was listed as (COPD) chronic obstructive pulmonary 
disease.  

3.  The disabilities that caused the veteran's death were not 
shown to be present until many years after his separation 
from service.

4. A disease or injury of inservice origin is not reasonably 
shown either to have caused or contributed to the veteran's 
death. 


5.  Service connection was not in effect for any disability 
during the veteran's lifetime; he did not have a claim for 
service connection pending at the time of his death; and a 
claim for accrued benefits was filed more than two years 
after his death.


CONCLUSIONS OF LAW

1.  The illness or injury that caused the veteran's death was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).

2. The appellant's claim for non-service connected death 
pension benefits is without legal merit. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).

3.  The appellant's claim for accrued benefits is without 
legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

In this case, regarding the issues of service connection for 
the cause of the veteran's death, entitlement to accrued 
benefits, and entitlement to non-service connected death 
pension benefits, a substantially complete application was 
received in September 2001.  The RO afforded the appellant 
notice and assistance under the VCAA in November 2001, which 
is notice prior to the July 2002 rating denial of the claims 
on appeal. The appellant was also afforded VCAA notice in the 
February 2003 Statement of the Case, a November 2003 letter 
from the RO, and in the June 2004 Supplemental Statement of 
the Case.  In this regard, the Board is certain that adequate 
notice requirements of the VCAA have been provided to the 
veteran considering Pelegrini. 

Regarding the appellant's claims, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the law and regulations, and VCAA.  
The veteran's service personnel records have been obtained, 
and no service medical records are shown to exist.  Private 
medical records of the veteran have also been obtained.  With 
respect to providing assistance to the appellant it is also 
noted that she has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits she seeks.  The discussions in the rating 
decision and Statements of the Cases have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In the November 
2002 and 2003 letters and the March 2003 and June 2004 
Statements of the Case, the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claims as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In essence, these notices have 
advised the appellant that she is to submit any evidence she 
has which will support the claim.  In response, she submitted 
additional evidence and statements in March and December 
2003.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of her claims and has notified her of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
appellant for further argument, as the Board's consideration 
of the law and new regulations in the first instance does not 
prejudice her.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002). 

In order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b). 

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). The service-connected 
disability will be considered a contributory cause of death 
when it contributed substantially or materially to death, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312 (c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life Insurance entered into 
before February 18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 (a)), and 23 of title 
38.

38 U.S.C.A. § 107 (a) (West 2002).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to a living person, including the 
veteran's spouse. 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).

A new revision to the law regarding accrued benefits claims, 
enacted by Congress and signed by the President as the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on 
December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits; however, this revision relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.




Factual Background

Army of the Philippines personnel records dated in October 
1945, include an undated physical examination report of the 
veteran which is negative for evidence of any organ 
abnormalities, including the kidneys or lungs.  

Affidavits for Philippine Army Personnel dated in October 
1945 and April 1946, show that the veteran served as a 
guerrilla  in the 11th INF., and "L" Co 3rd Bn 22nd Inf APO-
70.  The sworn affidavits reflect the veteran indicated that 
he had incurred no wounds or illness during his periods of 
service.  

In February 1990, the veteran claimed service connection for 
residuals of a gunshot wound of the right leg reportedly 
sustained in November 1945.  

In an August 1991 statement in support of the veteran's 
claim, a fellow serviceman indicated that during service the 
veteran sustained a gunshot wound of the right leg, a 
laceration f the left foot, and that earlier the veteran had 
complained of abdominal pain which was diagnosed as a peptic 
ulcer by a battalion surgeon.  

A rating decision dated in January 1994 denied the claim of 
service connection for a shrapnel wound of the right thigh, 
laceration of the left foot, and a peptic ulcer.  The veteran 
appealed the decision.  In a February 1997 decision, the 
Board denied the aforementioned claims.

In a statement received in June 1999, the appellant attempted 
to reopen the veteran's claims of service connection for 
shrapnel wounds and peptic ulcer disease.  In November 1999 
letter to the veteran who was deceased, the RO indicated that 
the claims had been previously denied and that new and 
material evidence was required to reopen the claims which 
must be received within 60 days.  In a February 2000 letter, 
the RO informed the appellant that in the absence of receipt 
of additional evidence in the time allotted, her claim was 
denied.  

In a statement dated in March 2000, a private physician 
stated that the veteran had a history of using antacids and 
anti-ulcer medication for about 30 years, and that the 
chronic intake of antacids may have caused multiple 
nephrolithiasis which ultimately led to the veteran's renal 
failure.  

A certified copy of a Certificate of Death from the Republic 
of Philippines in dated in October 2000 shows that the 
veteran died in March 1999 at age 72.  The certificate of 
death lists the immediate cause of his death as multiple 
organ failure; an antecedent cause was listed as uremia; the 
underlying cause of death was listed as chronic renal 
failure; and another significant condition contributing to 
his death was listed as (COPD) chronic obstructive pulmonary 
disease.

Received in September 2001 were hospital records dating from 
late 1997 that show the veteran received treatment for 
residuals of acute renal failure, arteriosclerotic heart 
disease, multiple lung bullae, and peptic ulcer disease.  

Received in December 2001 were terminal hospital records of 
the veteran showing that he was admitted to the facility in 
late February 1999 and that the final diagnoses at the time 
of his death in mid-March 1999 were: Hydronephrosis left 
kidney, with multiple nephrolithiasis; atrophic right kidney; 
uremia; and COPD.  


Analysis

The appellant has filed claims for service connection for the 
cause of the veteran's death, accrued benefits, and non-
service connected death pension.

With respect to service connection for the cause of the 
veteran's death, it has been held by the Court of Appeals for 
Veterans Claims that in order to prevail on the issue of 
service connection, the medical evidence must reflect a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Concerning the requirement of current disability, requirement 
this has been met for purposes of service connection for the 
cause of death since a disability since a disability has been 
attributed to the veteran's death. The record must support 
the remaining requirements for service connection though.  A 
review of the record, including sworn affidavits in the 
veteran's service personnel records, reveals no evidence of 
disability during his period of service or evidence of a 
chronic disability for presumptive purposes within one year 
after service.  There are no interim medical records 
available.  The first medical evidence of renal failure, the 
underlying cause of the veteran's death is in 1997, more than 
fifty years after his period of service.  COPD a significant 
condition contributing to the veteran's death is also shown 
many years after his period of military service.  

The record includes a statement from a private physician 
attributing the chronic intake of antacids as causing 
multiple nephrolithiasis leading to renal failure.  However, 
there is no medical evidence linking the use of antacids or 
any disability associated with the chronic use of antacids to 
the veteran's period of military service.  It is also 
important to note that peptic ulcer disease is also shown 
many years after the veteran's period of service.  There is 
no indication from the entire record that any service 
connected disability contributed substantially or materially 
to death, that it combined to cause death, or that it aided 
or lent assistance to the production of the veteran's death. 
Consequently, the Board finds that service connection for the 
veteran's cause of death is not warranted.  The weight of the 
evidence is against the appellant's claim.

In regard to the appellant's claim for non-service connected 
death pension benefits, the service department has verified 
the veteran had service in the had recognized guerilla and 
Regular Philippine Army service during World War II, from 
March 1945 to April 1946.  The record shows no other military 
service. The veteran's service is not deemed to have been 
active military, naval, or air service for the purposes 
conferring eligibility to non- service connected compensation 
or pension benefits. 38 U.S.C.A. § 107 (a). Where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). Accordingly, the Board finds the appellant has no 
legal entitlement to non- service connected death pension 
benefits.

The Board also finds that the appellant has no legal 
entitlement to accrued benefits. Accrued benefits are awarded 
based on compensation that has already been established prior 
to death or compensation determined to be payable for a 
pending claim based solely on the evidence already on file at 
the date of the veteran's death. 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, while the veteran filed a 
claim that was adjudicated prior to his death, and the 
appellant attempted to reopen a claim subsequent to his 
death, there were no ratings or decisions or evidence on file 
at the date of the veteran's death upon which, entitlement to 
periodic monetary benefits would or could be based.  Further, 
survivors may not pursue disability compensation claims of a 
veteran, even as heirs to the veteran's estate. See Haines v. 
West, 154 F.3d 1298 (Fed. Cir. 1998).  In any event, the 
appellant's claim for accrued benefits was received at the RO 
in September 2001, which is more than 2 years after the 
veteran's death. The claim for accrued benefits was untimely.  
Consequently, the Board must find the appellant has no legal 
entitlement to accrued benefits.  Sabonis, 6 Vet. App. at 
430. 




ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to non-service connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



